PER CURIAM.
In November 2017, Shannon DeWayne Patterson (State Bar No. 173418) pled guilty in federal district court to one count of willfully aiding and assisting in the preparation and presentation of a false tax return, in violation of 26 USC § 7206 (2). See United States v. Patterson, No. 1:17-CR-00413-WO (M.D.N.C. Nov. 13, 2017). Although he has not yet been sentenced, he admits that he is in violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, which makes it a disciplinary violation "for a lawyer to ... be convicted of a felony." See Rule 8.4 (b) (1) (i) (stating that, for purposes of Rule 8.4, the acceptance of a guilty plea by a court constitutes a conviction, regardless of whether a sentence has been imposed). Patterson contends that he will not be able to present this Court with all the relevant facts and mitigating circumstances pertaining to his disciplinary violation until the conclusion of his sentencing, and he requests an interim suspension of his license to practice law until then and until further order of this Court. The State Bar filed a response opposing the *730petition, arguing that an interim suspension will not adequately serve to protect the public, that "[t]he Bar Rules do not contemplate such delay," and that "the case is ripe to be adjudicated now." The State Bar requests that this Court deny Patterson's petition "and authorize the State Bar to proceed with a Petition for Appointment of Special Master Pursuant to Bar Rule 4-106."
Contrary to the State Bar's arguments, Patterson's petition for voluntary discipline seeking an interim suspension is the only issue that is ripe for this Court's consideration, and an interim suspension will serve to protect the public better than what the State Bar proposes, which is to allow him to continue practicing law for the time being despite the federal district court's acceptance of his guilty plea to a felony. The State Bar does not need any additional authorization from this Court to file a petition for the appointment of a special master pursuant to Bar Rule 4-106 (a).
Having reviewed Patterson's petition and the State Bar's response, we agree that the petition should be granted. See In the Matter of Swank, 288 Ga. 479, 479-480, 704 S.E.2d 807 (2011) (accepting petition for voluntary discipline pending the resolution of felony charges and suspending attorney's license to practice law until further order of this Court). Accord In the Matter of Miller, 300 Ga. 139, 139, 793 S.E.2d 376 (2016) ; In the Matter of Galette, 292 Ga. 341, 341-342, 737 S.E.2d 691 (2013). Accordingly, it is hereby ordered that Shannon DeWayne Patterson be suspended from the practice of law in this State until his sentencing by the federal district court and until further order of this Court. He is also ordered to notify the State Bar's Office of General Counsel in writing within seven days of his sentencing, and he is further ordered to comply with the notification and other requirements of Bar Rule 4-219 (c).
Petition for voluntary discipline accepted. Suspension until further order of this Court.
All the Justices concur.